THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS

          THIRD AMENDMENT dated as of October 28, 2005 to the REGISTRATION
RIGHTS AGREEMENTS dated as of September 14, 2004 and November 29, 2004, by and
among INTERPOOL, INC., a Delaware corporation (the "Company"), and the investors
signatory hereto (each a "Holder" and, collectively, the "Holders").

W I T N E S S E T H :

          WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the "Original Investors") entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the "September Purchase Agreement")
and/or an Agreement dated as of November 29, 2004 (the "November Purchase
Agreement"), pursuant to which the Company issued to the Original Investors the
Company’s 6% Senior Notes Due 2014 (the "Notes");

          WHEREAS, the Company and certain of the Original Investors entered
into a Registration Rights Agreement dated as of September 14, 2004 (the
"September Registration Rights Agreement") and/or a Registration Rights
Agreement dated as of November 29, 2004 (the "November Registration Rights
Agreement"), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Notes under the Securities Act of 1933 for
the benefit of the Original Investors; and

          WHEREAS, the Company and certain of the Original Investors entered
into an Amendment dated as of April 26, 2005 (the "First Amendment") and a
Second Amendment dated as of June 29, 2005 (the "Second Amendment") to the
September Registration Rights Agreement and the November Registration Rights
Agreement, pursuant to which the Company and such Original Investors agreed to
amend the September Registration Rights Agreement and the November Registration
Rights Agreement (such agreements, as so amended, being referred to collectively
as the "Registration Rights Agreements") as set forth therein;

          WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the "Registrable Securities" (as defined in the September
Registration Rights Agreement and in the November Registration Rights
Agreement), now desire to further amend the Registration Rights Agreements as
hereinafter set forth.

          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows (it being understood that the
agreement below of Goldman, Sachs & Co. applies solely to the September
Registration Rights Agreement as Goldman, Sachs & Co. was not a party to the
November Registration Rights Agreement):

           SECTION 1.      AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS.
Effective as of the date hereof, each of the Registration Rights Agreements is
hereby amended as follows:

          (a) by deleting the references to "October 1, 2005" in the second
sentence of Section 2(a), and in Section 3(c)(i) (such references having
previously been changed from July 1, 2005 to October 1, 2005 pursuant to the
First and Second Amendments), and inserting, in lieu of each such reference,
"January 6, 2006"; and


          (b) by deleting clause (ii) of the first sentence of Section 2(d) and
inserting, in lieu of such clause, the following: "(ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or prior to February 1, 2006;
or".


           SECTION 2.      EFFECT ON REGISTRATION RIGHTS AGREEMENTS.

          (a) On and after the date hereof, each reference in the Registration
Rights Agreements to "this Agreement", "herein", "hereof", "hereunder" or words
of similar import, shall mean and be a reference to such Registration Rights
Agreement as amended hereby.


          (b) Except as specifically amended above in connection herewith, each
Registration Rights Agreement shall remain in full force and effect and is
hereby ratified and confirmed.


          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Original Investors or the Holders under the Registration
Rights Agreements or any document executed in connection therewith.


           SECTION 3.      GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

           SECTION 4.      COUNTERPARTS. This Amendment may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

           IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.


By:                                           
      Name:
      Title:


GREYWOLF CAPITAL PARTNERS II LP


By:                                           
      Name:
      Title:


GREYWOLF CAPITAL OVERSEAS FUND


By:                                           
      Name:
      Title:


GREYWOLF HIGH YIELD MASTER FUND


By:                                           
      Name:
      Title:



CASPIAN CAPITAL PARTNERS, LP



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




MARINER LDC



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor
By:                                           
      Name:
      Title:



MARINER OPPORTUNITIES FUND, LP



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




MARINER VOYAGER MASTER FUND, LTD



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




RIVA RIDGE MASTER FUND, LTD.



By: RIVA RIDGE CAPITAL MANAGEMENT
      LP, As Investment Manager

By: RIVA RIDGE GP LLC, GP to the
      Investment Manager


By:                                           
      Name:
      Title:




MARINER LDC



By: RIVA RIDGE CAPITAL MANAGEMENT
      LP, As Investment Manager


By:                                           
      Name:
      Title:




GOLDMAN, SACHS & CO.


By:                                           
      Name:
      Title:
